IN THE SUPREME COURT OF THE STATE OF KANSAS

                                           No. 107,324

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                 FRANCISCO ESTRADA-VITAL,
                                         Appellant.


                                SYLLABUS BY THE COURT

1.
       Generally, a district court's factual findings on a motion to suppress are reviewed
for substantial competent evidence, and the legal conclusions to be drawn from the
evidence are reviewed de novo. But where the necessary factual findings have not been
established in the district court proceeding, the analytical model has been disrupted
because appellate courts do not make their own factual findings. Rather, appellate courts
only review those factual findings which have been made by the district courts.


2.
       Where defense stipulations in the district court prevent the evidentiary inquiry
necessary to produce the factual findings below that would permit appellate consideration
of appellant's theory of the unlawfulness of seized evidence, an appellate court will not
speculate as to what the facts might have been and will decline to consider the matter on
appeal.


       Review of the judgment of the Court of Appeals in an unpublished opinion filed September 6,
2013. Appeal from Finney District Court; MICHAEL L. QUINT, judge. Opinion filed August 21, 2015.


                                                 1
Judgment of the Court of Appeals affirming the district court is affirmed. Judgment of the district court is
affirmed.


        Randall L. Hodgkinson, of the Kansas Appellate Defender Office, argued the cause and was on
the brief for appellant.


        William Votypka, assistant county attorney, argued the cause, and Linda J. Lobmeyer, assistant
county attorney, Susan Lynn Hillier Richmeier, county attorney, and Derek Schmidt, attorney general,
were on the brief for appellee.


The opinion of the court was delivered by


        JOHNSON, J.: Law enforcement officers stopped Francisco Estrada-Vital's vehicle
for displaying an improper license plate. Officers removed Estrada-Vital and his
passenger from the car, searched the vehicle, and seized a wallet from inside the vehicle.
The wallet disclosed Estrada-Vital's identity, which led to the discovery that his driver's
license was revoked, which in turn led to a search incident to arrest that produced cocaine
from Estrada-Vital's pants pocket.


         In the ensuing drug prosecution, the district court denied a motion to suppress the
cocaine. The Court of Appeals affirmed the district court on procedural grounds, opining
that the district court did not have an opportunity to consider and rule upon the search and
seizure challenge that Estrada-Vital now presents on appeal. State v. Estrada-Vital, No.
107,324, 2013 WL 4778150 (Kan. App. 2013) (unpublished opinion). We granted
Estrada-Vital's petition for review, in which he asserts that he did all that he had to do to
preserve the Fourth Amendment to the United States Constitution issue because the State
has the burden of proving the lawfulness of a warrantless search and seizure. Based on
the unique circumstances of this case, we affirm.



                                                     2
                          FACTUAL AND PROCEDURAL OVERVIEW

       On December 2, 2010, Corporal Scott Chalmers noticed a vehicle with an out-of-
state license plate driving slowly through a trailer park. Chalmers checked the vehicle's
registration and learned the vehicle was displaying an improper license plate. Chalmers
intended to pull the vehicle over, but he lost sight of it. Chalmers radioed Sergeant Jerry
Quint and informed him of the registration violation in the event that Quint encountered
the vehicle.


       Quint later saw the vehicle and initiated a traffic stop for the registration violation.
Shortly thereafter, Chalmers arrived to assist with the stop. Quint asked the driver, later
identified as Estrada-Vital, for his driver's license, insurance, and registration. Estrada-
Vital did not provide Quint with any of the requested information.


       While Quint was speaking with Estrada-Vital, Estrada-Vital was reaching his
hands between the vehicle's seat and center console. The officers told Estrada-Vital
numerous times to remove his hands from the area. Not knowing what Estrada-Vital was
reaching for, the officers asked Estrada-Vital and his passenger to step out of the vehicle.
The officers conducted an initial pat-down search of Estrada-Vital but did not find a
wallet. Quint then searched the area of the vehicle where Estrada-Vital had placed his
hands and found Estrada-Vital's wallet. The wallet contained Estrada-Vital's
identification, which led the officers to discover that Estrada-Vital's driver's license was
revoked.


       The officers placed Estrada-Vital under arrest for driving while his license was
revoked. During a thorough pat-down search, Chalmers discovered a folded dollar bill
containing white powder in Estrada-Vital's jeans watch-pocket. Chalmers then
transported Estrada-Vital to the law enforcement center. The white powder later tested

                                               3
positive for cocaine. Based on these events, the State charged Estrada-Vital with
possession of cocaine, driving while declared a habitual violator, no proof of insurance,
and a registration violation.


Motion to Suppress

       Estrada-Vital filed a motion to suppress which ultimately prayed that the court
"suppress all evidence obtained as a result of the unlawful and unreasonable search of
[Estrada-Vital's] vehicle."


       The motion's facts section related that Corporal Chalmers first noticed Estrada-
Vital's vehicle because it was driving slowly through a trailer park, displaying an out-of-
state license plate. The officer, out of curiosity, checked the vehicle's license plate
through dispatch and learned it did not belong on the vehicle Estrada-Vital was driving.
The motion then pointed out Corporal Chalmers' preliminary hearing testimony in which
he said that he had not checked the speed of Estrada-Vital's vehicle in the trailer park;
that no speed limit is posted in the trailer park; that there are speed bumps on the road
where the officer observed the vehicle in the trailer park; and that the reason he stopped
the vehicle was that the driver was going slow and "looked like he may not know where
he was." But then the motion alleged that, after Corporal Chalmers learned of the tag
violation through dispatch, he stayed in the area and "advised Sergeant Quint, who was
armed," about the vehicle with an illegal tag, and the sergeant stopped the vehicle.


       The fact section of the motion further described that Sergeant Quint had the driver
and passenger exit the vehicle; that the driver was subjected to an initial pat-down; that
Sergeant Quint retrieved a wallet from the center console area of the car that contained
identification for Francisco Estrada-Vital; that a driver's license check on that
identification revealed a revoked license; and that Estrada-Vital was arrested, handcuffed,

                                               4
and subjected to a second pat-down that produced a folded one dollar bill containing a
white substance that would subsequently test positive for cocaine.


      The arguments and authorities section of the motion contained six paragraphs:


              "1. The Defendant argues that the police seized evidence in violation of his rights
      and asserts the evidence must be suppressed as 'fruit of the poisonous tree.' See Wong Sun
      v. United States, [371] U.S. 471, 9 L. Ed. 2d 441, 83 S. Ct. 407 (1963); State v. Epperson,
      [237] Kan. 707, 703 P.2d 761 (1985).


              "2. Police officers did not have a search warrant. Under the Fourth Amendment
      of the United States Constitution, searches conducted without warrants are per se
      unreasonable, subject only to a few specifically established and well-delineated
      exceptions. State v. Platten, 225 Kan. 764, 594 P.2d 201 (1979). Exceptions to the
      warrant requirement have been 'jealously and carefully drawn.' Jones v. United States,
      357 U.S. [493], 78 S. Ct. 1253, 2 L. Ed. 2d 1514 [1958]; the burden of proof is on those
      seeking to invoke the exception. United States v. Jeffers, 342 U.S. 48, 72 S. Ct. 93, [96]
      L. Ed. 59 [1951].


              "3. The State bears the burden of proof in a motion to suppress evidence, by a
      preponderance of the evidence. Colorado v. Connelly, 479 U.S. 157, 107 S. Ct. 515[, 93
L. Ed. 2d 473] (1986).


              "4. Corporal Chalmers' attention was only drawn to Mr. Estrada-Vital's car
      because he was driving slowly on a road in a trailer park with speed bumps. Corporal
      Chalmers did not know what speed Mr. Estrada-Vital was driving at.


              "5. Mr. Estrada-Vital was then stopped for a traffic violation. The search of Mr.
      Estrada-Vital's vehicle exceeded the scope of the traffic stop.


              "6. While consent is an established exception to the warrant requirement, there
      was not consent to search in this instance." (Emphasis added.)

                                                   5
       Finally, as noted, the suppression motion concludes with the prayer that "the
Defendant requests that this Court suppress all evidence obtained as a result of the
unlawful and unreasonable search of his vehicle."


       At the pretrial conference, defense counsel asked the district court to suppress the
cocaine found in Estrada-Vital's pocket, albeit counsel conceded that the officers had a
valid reason to stop Estrada-Vital's vehicle and that the subsequent arrest for driving
without a license was not at issue. At one point defense counsel appeared to be
challenging whether the search of the vehicle exceeded the reason for the stop. But later
in the hearing, defense counsel specifically abandoned that argument by stipulation when
the prosecutor asked for clarification of the suppression motion so that the State could
prepare for the evidentiary hearing the district court was about to set. Given its
importance to our resolution of the case, we take the liberty of setting forth that exchange
among the participants:


                "THE COURT: Okay. Can we have the witnesses available at 8:00 [in] the
       morning on the 1st of June?
                "[THE PROSECUTOR]: We can. I—I guess I'm—I'm not sure what we're trying
       to suppress since there is no evidence of the crime that we will want presented at the trial
       pursuant to what's being asked in the motion.
                "THE COURT: Okay.
                "[THE PROSECUTOR]: Which is evidence from the vehicle, and there is no
       evidence from the vehicle, so I just need some clarification as to what we're dealing with,
       just to verify.
                "THE COURT: Okay. Good question. Is there something in your motion to
       suppress that's—specifically, let's separate this out a little bit. Anything in the vehicle that
       was—was seized that in the defense's position should not have been?
                "[DEFENSE COUNSEL]: No, Your Honor.
                "THE COURT: So what was seized was in his pocket?
                "[DEFENSE COUNSEL]: Yes, Your Honor.

                                                      6
               "THE COURT: Does that motion to suppress deal with that?
               "[DEFENSE COUNSEL]: I believe it does.
               "THE COURT: Okay. And as far as the inappropriate behavior of the officer in
       searching his pockets, your claiming that what—what did they do that was wrong, is what
       I'm getting at.
               "[DEFENSE COUNSEL]: Well, I—the attention was only drawn to Mr.
       Estrada-Vital because he was driving slowly.
               "THE COURT: Ignore that now. If they made a valid stop because his license
       didn't—didn't reflect what the car was, they had a reason to stop him. Right?
                "[DEFENSE COUNSEL]: Right.
               "THE COURT: Did they have a reason to arrest him?
               "[DEFENSE COUNSEL]: They did.
               "THE COURT: Okay. So if he was arrested, they then—they had a—they had a
       basis and a requirement to take him to the Law Enforcement Center. At which point he
       would be searched before being placed into custody, whether it's at the scene or at the
       Law Enforcement Center. What did they do illegally or inappropriately that should be
       suppressed?
               "[DEFENSE COUNSEL]: There [are] no additional facts other than that, Your
       Honor, so—."
               "THE COURT: Okay, Ms. Lobmeyer [the prosecutor], [are] there any facts that
       we're missing? I mean, if those are the facts, I can make the ruling today if we stipulate to
       those facts.
               "[THE PROSECUTOR]: I—I absolutely stipulate that those are the facts, yes.
               "THE COURT: Okay. With those facts, the motion to suppress would be denied
       and the evidence seized from the defendant himself [is] available for presentation to the
       jury." (Emphasis added.)


       At trial, when the prosecution moved to admit the cocaine into evidence, defense
counsel objected, arguing the cocaine in question was "obtained as a result of an illegal
search and seizure which violated Mr. Estrada's constitutional rights . . . [t]he search of
his person exceeded the scope of the traffic stop . . . [a]nd this drug evidence must be


                                                    7
excluded as fruit of a poisonous tree." The district court overruled the objection based
upon its prior ruling.


       The jury convicted Estrada-Vital as charged. The district court sentenced Estrada-
Vital to 18 months' probation with an underlying prison term of 10 months.


       Estrada-Vital timely appealed to the Court of Appeals, alleging that the district
court erred in denying his motion to suppress and erred in instructing the jury on the
State's burden of proof. Regarding his motion to suppress, Estrada-Vital argued the
officer's warrantless seizure of his wallet from his vehicle and the subsequent warrantless
search of the wallet exceeded the scope of the traffic stop. Therefore, he argued, because
his arrest was based on the information contained in his wallet, his arrest was illegal and
the subsequent search incident to arrest was invalid as fruit of the poisonous tree.


       The Court of Appeals determined that Estrada-Vital was making a new argument
on appeal and rejected it because a party cannot object at trial to the admission of
evidence on one ground and then appeal on a different ground. Estrada-Vital, 2013 WL
4778150, at *2-3. The Court of Appeals also rejected Estrada-Vital's jury instruction
argument. 2013 WL 4778150, at *4. Estrada-Vital's timely petition for review on the
suppression issue was granted.


             PRESERVATION OF SUPPRESSION ISSUES FOR APPELLATE REVIEW

       On review, Estrada-Vital acknowledges that "[t]he search in this case was
primarily justified as a search incident to arrest for driving on a revoked license." But he
continues to assert his appellate defense theory that the "arrest was premised on the
identification found in [defendant's] wallet," and because the identification was
unconstitutionally procured via a warrantless search of the wallet, "it was fruit of the

                                              8
poisonous tree and the arrest based on that identification is similarly tainted." He then
summarily declares that because the arrest was unlawfully tainted, the facially valid
search incident to arrest also violated the Fourth Amendment requiring that the cocaine,
apparently as more poisonous fruit, had to be suppressed.


       Estrada-Vital does not contend that he presented this creative theory to the district
court. Rather, he argues that he presented sufficient facts to establish a warrantless
search, which is presumptively unreasonable, and the State then had the burden of
proving the lawfulness of a search and seizure. Specifically with respect to this case,
Estrada-Vital contends that he objected on the ground of a Fourth Amendment violation
in the district court and his appellate challenge to the admission of the cocaine is based
upon the very same ground, i.e., a violation of his Fourth Amendment rights. He declares
that "[w]hat [he] focused on at the motion hearing is irrelevant; he didn't have to do
anything at the motion hearing." Accordingly, he asserts that the panel should have
reached the merits of his claim.


Standard of Review

       The district court's factual findings on a motion to suppress are reviewed for
substantial competent evidence, but the legal conclusions to be drawn from the evidence
are reviewed de novo. State v. Overman, 301 Kan. 704, 709, 348 P.3d 516 (2015). But as
will be discussed below, the absence of factual findings in the district court proceeding
interferes with this analytical model, because appellate courts do not make their own
factual findings. Rather, appellate courts only review those factual findings which have
been made by the district courts. State v. Thomas, 288 Kan. 157, 161, 199 P.3d 1265
(2009).




                                              9
Analysis

       For the most part, Estrada-Vital's argument is based upon fundamentally sound
legal principles. The Fourth Amendment to the United States Constitution provides:


               "The right of the people to be secure in their persons, houses, papers, and effects,
       against unreasonable searches and seizures, shall not be violated, and no Warrants shall
       issue, but upon probable cause, supported by Oath or affirmation, and particularly
       describing the place to be searched, and the persons or things to be seized."


       "The Fourth Amendment contemplates that a 'reasonable,' and, thus, a
constitutionally valid search, is one conducted pursuant to a warrant issued by a judicial
officer based on a factual showing of probable cause." State v. Julian, 300 Kan. 690, 692,
333 P.3d 172 (2014), overruled on other grounds by State v. James, 301 Kan. 898, 349
P.3d 457 (2015). When police conduct a warrantless search, we start with the premise
that the search is "per se unreasonable under the Fourth Amendment unless the State can
fit the search within one of the recognized exceptions to the warrant requirement." State
v. Sanchez-Loredo, 294 Kan. 50, 55, 272 P.3d 34 (2012). The exceptions to the warrant
requirement are: "'consent; search incident to a lawful arrest; stop and frisk; probable
cause plus exigent circumstances; the emergency doctrine; inventory searches; plain view
or feel; and administrative searches of closely regulated businesses.'" 294 Kan. at 55
(quoting State v. Fitzgerald, 286 Kan. 1124, 1127, 192 P.3d 171 [2008]).


       For decades, we have required that "when a defendant challenges the admissibility
of evidence on the basis it was obtained by an unlawful search and seizure, the [S]tate has
the burden of proving that the search and seizure was lawful." State v. Voit, 207 Kan.
635, 639, 485 P.2d 1306 (1971). That burden is codified in K.S.A. 22-3216(2), which
provides that, at a hearing upon a defendant's written motion to suppress evidence, "the
burden of proving that the search and seizure were lawful shall be on the prosecution."
                                                   10
       Furthermore, "the exclusionary rule prohibits the admission of the 'fruits' of
illegally seized evidence, i.e., any information, object, or testimony uncovered or
obtained, directly or indirectly, as a result of the illegally seized evidence or any leads
obtained therefrom." State v. Jones, 279 Kan. 71, 76, 106 P.3d 1 (2005). Obviously, the
fruit of the poisonous tree doctrine expands the State's burden of proving lawfulness of
seized evidence.


       But as noted by our standard of review, the suppression of evidence involves a
factual component, as well as the legal principles. It is on the factual side of the analysis
that the defendant must carry a portion of the burden. Statutorily, K.S.A. 22-3216(2)
requires that a defendant seeking to suppress evidence must file a written motion which
must "state facts showing wherein the search and seizure was unlawful." See also State v.
Sumner, 210 Kan. 802, 804, 504 P.2d 239 (1972) (movant's written motion must "allege
facts showing wherein the search and seizure was unlawful"). The statute then provides
that "[t]he judge shall receive evidence on any issue of fact necessary to determine the
motion." K.S.A. 22-3216(2). Obviously, that means it is incumbent upon a defendant to
establish the facts necessary to support his or her suppression motion in the district court.
Again, appellate courts do not make factual findings in the first instance; we only review
district court findings.


       Estrada-Vital asserts that all of the facts necessary to support his appellate fruit-of-
the-poisonous-tree theory were set out in his suppression motion and that he need do
nothing further. He suggests that the State must refute all possible theories of
unlawfulness that might flow from the stated facts, and, apparently, that the district court
is expected to connect the dots between the stated facts in order to intuit the defense's
theory of how they constitute a Fourth Amendment violation. While defendant's
argument that he had to do nothing more than "state facts," as K.S.A. 22-3216(2) appears
to suggest, raises an interesting question, we need not resolve it today because defense
                                              11
counsel did more than just state facts. Defense counsel made the affirmative stipulations
that the illegal tag provided the justification for the traffic stop; that nothing was illegally
seized from Estrada-Vital's vehicle; that the officers had a valid reason to arrest Estrada-
Vital; that the arrest was a valid reason to search Estrada-Vital's person; and, most
importantly, that "[t]here [were] no additional facts other than that" for the district court
to consider.


       Defense counsel's stipulations in open court, when the district court was
attempting to set the requisite evidentiary hearing, assured the State and the district court
that the argument upon which he now relies—that unlawfully obtained evidence from the
vehicle led to the discovery of the drugs—was not in issue. Accordingly, that assurance
effectively precluded the district court from having the opportunity to receive evidence
on all of the facts that would have been necessary to support the defense theory.
Generally, appellate courts do not allow a defendant to invite error in the district court
and complain of that error on appeal. State v. Verser, 299 Kan. 776, 784, 326 P.3d 1046
(2014); see also State v. Peagler, 76 Ohio St. 3d 496, 500, 668 N.E.2d 489 (1996) ("To
require the prosecution to prove the validity of every aspect of the search when there has
been a stipulation to the facts and a narrowing of the issues would in effect permit a
defendant to invite error.").


       Additionally, in this case, the defense stipulations that foreclosed the need for the
prosecution to present facts supporting the legality of all aspects of the police encounter
denied us the benefit of critical district court factual findings needed to support Estrada-
Vital's appellate argument. For instance, at an early point in the colloquy between the
district court and defense counsel, the attorney suggested that the officer "could have just
given [Estrada-Vital] a ticket and let him go on his way." If the officer would have had
the information necessary to complete a Uniform Complaint and Notice to Appear, then
the officer would have already had the information Estrada-Vital contends was the fruit
                                               12
of the allegedly unlawful search of his wallet. See K.S.A. 2008 Supp. 8-2106(b)
(describing content of traffic citation, including name and address of person). In other
words, if the officer had the necessary information to discover that the driver had a
revoked license independent of the wallet search, then the arrest was not invalidated by
the search.


       Further, defendant does not explain why the driving on a revoked license arrest
was the necessary predicate for the pat-down search. The officers had already confirmed
that Estrada-Vital was operating an illegally tagged vehicle. Therefore, they had to either
discover Estrada-Vital's identity or take him into custody. They could not issue a "John
Doe" ticket and let him drive off without knowing whether he was properly licensed or
whether the vehicle was stolen. In other words, the driver's identity was not necessarily a
fruit of the wallet search, but rather it was a necessary predicate to the termination of the
encounter. Moreover, we are left to ruminate on how the officers knew the wallet they
pulled from the vehicle did not belong to the passenger, or whether they could have
obtained the driver's identity by other means, such as ascertaining the vehicle's owner by
having dispatch check the Vehicle Identification Number, or perhaps asking the
passenger.


       In short, defense counsel's stipulations in the district court prevented the
evidentiary inquiry necessary to produce the factual findings below that would permit
appellate consideration of Estrada-Vital's fruit of the poisonous tree theory, without
speculation as to what the facts might have been. See State v. Moore, 283 Kan. 344, 364,
154 P.3d 1 (2007) (refusing to speculate whether officer forcibly removed ashtray to
reveal evidence). Accordingly, we affirm the Court of Appeals' refusal to entertain the
merits of appellant's arguments.


       Affirmed.
                                              13